KAROHL, Judge.
Defendant appeals conviction and sentence on charge of tampering with a judicial officer. Section 565.084 RSMo 1994. She was a co-defendant in the trial we reviewed in State v. Cella, et. al., 976 S.W.2d 543 (Mo.App.E.D.1998).
Defendant presents four arguments to support a new trial. One of her points is the trial court erred in not recusing himself pursuant to a timely Rule 32.07 motion. The relevant facts on this issue are identical with those considered in Celia. We adopt the conclusions and holding of that opinion.
We reverse and remand for a new trial before another judge.
ROBERT G. DOWD, Jr., C.J. and CHARLES B. BLACKMAR, Senior Judge, concur.